 Case 1:19-cv-00018-JTN-SJB ECF No. 69 filed 03/13/20 PageID.707 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 WACKER NEUSON PRODUCTION
 AMERICAS, LLC,

        Plaintiff/Counter-Defendant,
                                                                Case No. 1:19-cv-18
 v.
                                                                HON. JANET T. NEFF
 CITY OF NORTON SHORES,

       Defendant/Counter-Claimant.
 _______________________________/


                                          ORDER

        This matter is before the Court on Counter-Defendant’s Motion for Leave to File First

Amended Answer to Counterclaim (ECF No. 63), seeking leave to file its proposed amended

answer (ECF No. 64-1). Counter-Claimant filed a Response in opposition to the motion (ECF

Nos. 67 & 68). The Court having reviewed the motion papers:

       IT IS HEREBY ORDERED that the Motion for Leave to File First Amended Answer to

Counterclaim (ECF No. 63) is GRANTED. The Clerk of Court shall accept for filing the proposed

amended answer (ECF No. 64-1).



Dated: March 13, 2020                                      /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge
